Citation Nr: 0532463	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-18 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected right trapezius myositis prior 
to May 2, 2005.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected right trapezius myositis on and 
after May 2, 2005.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active service from August 1985 to May 1986 
and from November 1987 to November 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which confirmed and continued a 10 percent 
ration for right trapezius myositis.  

In January 2005, the Board denied a prior issue on appeal and 
remanded the issue noted on the title page to the RO for 
further development and the case has been returned to the 
Board.  During the pendency of the remand, the RO granted a 
20 percent rating for the service-connected myositis 
effective May 2, 2005.  This is not a full grant of the 
benefit sought on appeal because a higher rating is available 
and the veteran has not withdrawn his claim for entitlement 
to an increased rating.  Likewise, the issue regarding 
entitlement to an increased rating in excess of 10 percent 
for the myositis prior to May 2, 2005 also remains in 
appellate status.  Accordingly, the Board has phrased the 
issue as noted on the title page of this decision.  Regarding 
a claim for an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue remains 
before the Board.

Additionally, the Board notes that the veteran submitted a 
claim for service connection for fibromyalgia in the March 
2003 notice of disagreement.  This issue was referred back to 
RO for proper development by the Board in January 2005.  To 
date no action has yet been taken on this matter and it is 
again referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  Prior to May 2, 2005 the evidence reflected that the 
veteran's right trapezius myositis included symptoms of pain 
and spasm and November 2002 VA examination findings showed a 
range of motion of 30 degrees each on forward flexion, 
backward extension and lateral flexions in both directions, 
with rotations in both directions of 40 degrees and with 
painful motion on the last degree on the ranges of motion.

3.  The veteran's current right trapezius myositis includes 
symptoms of pain, spasm and May 2005 VA examination findings 
showed limitations of motion (with pain factored in) of 20 
degrees each on forward flexion, backward extension and 
lateral flexions in both directions, with rotations in both 
directions of 40 degrees.


CONCLUSIONS OF LAW

1.  Effective September 26, 2003, the criteria for a 20 
percent evaluation for right trapezius myositis have been 
met.  38 U.S.C.A. §§ 1155, 5103. 503A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 5237 (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent 
for right trapezius myositis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5290 (effective prior to September 26, 2003) and 
Diagnostic Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to an increased evaluation via a RO duty to 
assist letter issued in November 2002, the November 2002 
rating decision (issued after the letter), and the June 2003 
statement of the case.  In addition, the RO's duty to assist 
letter issued in April 2005, and the August 2005 supplemental 
statement of the case also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

II.  Increased Rating

The veteran contends that his right trapezius myositis 
impairment is more severe than currently evaluated.  In a 
November 1996 rating decision, the veteran was granted 
service connection and was assigned a zero percent disability 
evaluation for right trapezius myositis.  A December 2001 
rating decision granted a 10 percent evaluation for right 
trapezius myositis.  In September 2002,  the veteran filed 
his claim for an increased rating for the right trapezius 
myositis, which was denied by the RO in a November 2002 
rating decision.  The veteran appealed this decision.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The RO has rated the service-connected disability under 
various Diagnostic Codes, including the Diagnostic Code for 
myositis under 38 C.F.R. § 4.71a, Diagnostic Code 5021 
(2005).  The Board finds that this Diagnostic Code is the 
appropriate one for evaluating the veteran's disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code § 5021, myositis is 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

The evidence reflects that the veteran's cervical spine is 
affected by the myositis.  The applicable rating criteria to 
be considered are those contemplating limitation of motion 
for the cervical spine. 

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a compensable rating for limitation of motion of the 
cervical spine when that limitation is slight (10 percent), 
moderate (20 percent), or severe (30 percent).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (in effect prior to September 
26, 2003).

During the pendency of this appeal, revisions were made to 
the Rating Schedule.  As noted above, the criteria under 
Diagnostic Code 5021 to be considered in this case is that 
which involves loss of motion of the cervical.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including those involving loss of motion, were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 
38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005)).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court has held that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

In September 2002, the veteran filed a claim for an increased 
rating, which the RO denied in the November 2002 rating 
decision on appeal.  Among the pertinent evidence received in 
conjunction with this claim includes VA records from 1996 
through 2002 showing treatment for persistent neck pain.  A 
December 1996 record revealed complaints of right sided neck 
pain radiating to his upper back for a couple days, with no 
history of trauma and no history of recent exacerbation.  
Between March and May 2000, he was seen repeatedly for 
complaints of neck and upper back pain.  

A March 2000 assessment revealed complaints of recurrent neck 
and back pain.  His pain level was occasional pain at rest 
and on activities of a 3-4 out of 10.  The active range of 
motion in March 2000 was 30 degrees flexion, 50 degrees 
extension, 55 degrees right rotation, 60 degrees left 
rotation, 25 degrees left and 20 degrees right lateral 
flexion.  Both shoulders, elbows, forearms, wrists and hands 
active ranges of motion were slightly limited but functional.  
Tender points of the cervical and interscapular areas were 
3/10.  Gross upper muscles were considered 4/5 for his age 
and condition and he had bilateral 5/5 hand grip.  

A May 2000 follow up assessment for neck and back pain 
revealed that physical therapy (PT) provided temporary relief 
of pain for 4 to 5 hours.  The veteran's pain level was 
occasional pain at rest of a 3-4 out of 10 and on activities, 
6-7 out of 10.  His active range of motion in May 2000 was 35 
degrees flexion, 55 degrees extension, 60 degrees right and 
left rotation, and 25 degrees left and right lateral flexion.  
Both shoulders, elbows, forearms, wrists and hands active 
ranges of motion were normal.  Tender points of the cervical 
and interscapular areas were 0/10.  Gross upper muscles were 
considered 5/5 for his age and condition and he had bilateral 
5/5 hand grip. 

PT notes from March 2001 revealed that the veteran complained 
of moderate neck pain, tenderness and muscle spasm to deep 
palpation on the neck and "L C-S" area.  He had normal 
range of motion of his extremities and 4/5 muscle strength, 
but continued with tenderness and muscle spasm in March 2001.  
He continued with PT through April 2001 and May 2001 with 
ongoing complaints of tenderness and muscle spasm on the neck 
and "C-S" areas.  A May 2001 PT note revealed complaints of 
moderate pain in the neck and "L C-S" areas as well as some 
right shoulder pain.  He presented normal ranges of motion 
and 4/5 muscle strengths of upper and lower extremities.    

VA treatment records from 2002 refect continued treatment for 
persistent neck problems.  In February 2002 he was referred 
again for PT with complaints of moderate pain in the neck and 
lumbosacral (L-S) areas, said to be worse during this month.  
He stated that pain increased with activities and with 
prolonged standing and he also complained of tingling of the 
hands and numbness of upper and lower extremities.  A 
February 2002 X-ray of the right shoulder was noted to show 
mild degenerative joint disease, otherwise negative right 
shoulder.  The veteran's chronic pain was regarded as most 
likely myofascial in nature.  He continued with physical 
therapy through April 2002, with persistent complaints of 
moderate pain involving his neck.  A March 2002 follow up 
discussed the veteran's mild bilateral trapezius pain that 
descended to the low back and some stabbing sensations on 
both posterior thighs and elbows noted tender points in the 
bilateral upper trapezius.  He persisted with moderate pain 
at the neck and low back areas in April 2002. 

The report of a November 2002 VA examination revealed the 
veteran to have had X-rays of the cervical spine done in 
March 1999 showing straightening of the cervical lordosis due 
to muscle spasms and mild osteoarthritis.  X ray of cervical 
spine done in 1996 had shown normal findings.  Treatment 
included the use of medications.  Regarding flare ups, he was 
noted to not have visited the emergency room in the past year 
due to right trapezius pain.  A rheumatology evaluation done 
in May 2002 showed among other findings, well specified 
generalized myalgias and exacerbation of muscle pain upon 
activities of daily living.  Physical examination had been 
unremarkable except for multiple joint tenderness and his 
case had been consistent with fibromyalgia.  He was also 
noted to have had an RMS evaluation in April 2002 with an 
assessment of chronic myalgia pain given and treated at home 
with medication, heat and exercise.  

Precipitating factors for flare ups included yard work, 
washing the car, lifting weights, walking, standing a lot, 
washing his dog, bending to lace his shoes.  Alleviating 
factors were medications.  During the past year, he referred 
10 acute bouts of right trapezius severe pain which 
functionally impaired him, but did not require a visit to the 
doctor.  He self treated with ice and medication for four or 
five days.  He denied any history of cervical spine 
surgeries.  Occupationally, he worked as a security officer 
for the past eight years and reported being absent seven 
times due to his trapezius condition.  He complied with the 
minimal job requirements.  Regarding limitations in his job, 
he had difficulty standing for a lot of hours.  On daily 
activities, he could not lift weights, play basketball or 
softball.  

Physical findings revealed him to be right handed.  He showed 
a range of motion of 30 degrees each on forward flexion, 
backward extension and lateral flexions.  Rotations in both 
directions equaled 40 degrees.  There was painful motion on 
the last degree on the ranges of motion.  There was moderate 
objective evidence of painful motion on all movements of the 
cervical spine.  There was moderate tenderness to palpation 
on the right trapezius muscle.  There was no edema of the 
muscle.  There were no postural abnormalities of the back nor 
fixed deformities.  He had moderate palpable right trapezius 
spasm.  He had a normal gait cycle.  There was no atrophy of 
the upper extremities or hands.  There was no Hoffman sign.  
Biceps, triceps and brachioradialis muscle reflexes were 2+ 
bilateral and symmetric.  There was no ankylosis present.  
The diagnosis was right trapezius myositis.  

VA treatment records from 2003 revealed persistent complaints 
of pain and tender points in multiple muscle areas, including 
the neck and the shoulders.  The pain was assessed as myalgia 
and myositis, not otherwise specified in December 2003.  An 
April 2004 record revealed that the veteran reported for 
treatment with complaints of lower back pain since the 
previous Saturday, said to have involved his neck and lower 
back and radiating down his left arm.  He continued to carry 
a diagnosis of myalgia and myositis in records through 
December 2004 and January 2005, with the complaints of pain 
and spasm described as involving the upper and lower back.  

The report of a May 2005 VA examination revealed that the 
veteran had been treated on several occasions by the medical 
provider for his right trapezius myositis.  The muscle 
involved was the right trapezius muscle.  Treatment involved 
medications.  Precipitating factors for pain were standing, 
washing his car, doing yard chores, sweeping and mopping.  
Alleviating factors were medication and hot showers.  He 
described flare ups of acute right trapezius pain three weeks 
of a month during the past year.  The veteran referred a 
constant severe pain on the right trapezius muscle, which 
irradiated to the neck, shoulder and back including down the 
low back, thigh and triceps areas.  He also reported frequent 
tingling on the above mentioned areas.  Regarding activities 
of daily living, when he had acute pain, it caused difficulty 
in bathing, eating and cooking.  He was noted to work full 
time as a security officer and referred difficulty in 
standing for more than one and a half hours.  

Physical examination revealed no scars, no herniation, no 
atrophy or tissue loss.  There were no adhesions, tendon 
damage, bone, joint or nerve damage.  His muscle strength in 
the upper extremities was 5/5 which was normal.  He could 
move muscle groups of the cervical spine independently 
through a useful range of motion, but with limitation by 
pain.  His range of motion of the cervical spine on forward 
flexion, backward extension, right and left lateral flexion 
all equaled 0 to 30 degrees in each direction.  Right and 
left rotations each equaled 0 to 60 degrees.  There was 
painful motion on forward flexion, backward extension, and 
right and left lateral flexion from 20 to 30 degrees.  There 
was painful motion on right and left lateral rotations from 
40 to 60 degrees.  Regarding additional limitations of 
motion, he was additionally limited by pain following 
repetitive use on the examination.  The veteran described 
acute pain lasting four to six days eight months out of a 
year.  The major functional impact was difficulty in bathing, 
eating and cooking.  The diagnosis rendered was right 
trapezius myositis.  X-rays taken were noted to show normal 
findings of the cervical spine.  

A May 2005 VA X-ray report of the cervical spine revealed a 
normal study.

Based upon review of the evidence and with consideration of 
reasonable doubt, the Board finds that prior to May 2, 2005, 
but no earlier than September 26, 2003, a 20 percent rating 
is warranted right trapezius myositis.  This is based on the 
evidence showing that the myositis symptoms before the May 2, 
2005 examination more closely resembled the criteria for a 20 
percent evaluation under the applicable revised criteria for 
cervical spine disability.  

The evidence reflects persistent problems with neck pain and 
spasm throughout his course of treatment.  The November 2002 
VA examination revealed his cervical flexion to be 30 
degrees, with pain at the last degree of motion.  The Board 
notes that under the criteria in effect on September 26, 
2003, a 20 percent rating is warranted for forward flexion of 
the spine of no greater than 30 degrees.  Thus the veteran's 
limitation of flexion demonstrated in November 2002 met this 
criteria for a 20 percent rating.  The Board notes that in 
this case, the revised criteria is more favorable as the 
veteran's limitation of motions recorded in this November 
2002 VA examination and in the treatment records from March 
and May of 2000, would have been considered only slight 
limitations of motion under 38 C.F.R. § 4.71a Diagnostic Code 
5290.  Because of this, the ranges of motion recorded prior 
to May 2, 2005 would only warrant a 10 percent rating under 
the previous criteria of Diagnostic Code 5290.  

Therefore, the Board finds that the veteran's cervical spine 
disability warrants a 20 percent rating under the General 
Rating Formula of the Spine prior to May 2, 2005.  However as 
per VAOPGCPREC 3-2000, a 20 percent rating is not warranted 
prior to the September 26, 2003 date that the General Rating 
Formula went into effect.

Regarding the question as to whether a rating in excess of 
the 20 percent rating currently in effect is warranted, the 
Board notes that none of the medical records or examinations, 
including the most recent VA examination report of May 2005, 
reflects that the veteran's disability results in a favorable 
ankylosis of the cervical spine.  Nor is the veteran's 
forward flexion shown to be limited to 15 degrees or less, 
which would warrant a higher evaluation under the General 
Rating Formula.  

Although 38 C.F.R. §§ 4.40 and 4.45 are for application here, 
there is insufficient objective evidence of pathology, disuse 
atrophy, incoordination on use, weakness, or painful motion 
such that a rating in excess of the now 20 percent rating for 
the right trapezius myositis is warranted under these 
regulations.  See Deluca v. Brown , 8 Vet. App. 202 (1995); 
see also VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998); see also 
38 C.F.R. § 4.25.  In this regard, any functional limitations 
due to pain were clearly documented by the examiners in the 
VA medical records and examinations including the most recent 
VA examination of May 2005.  This examination revealed that 
when pain was factored as per Deluca, the forward flexion of 
the cervical spine was limited to 20 degrees, which is not 
sufficient loss of motion to warrant greater than a 20 
percent rating.  Likewise a rating in excess of 20 percent is 
not warranted under the old Diagnostic Code 5290, because 
even with consideration of pain, the restrictions in motion 
shown in the May 2005 examination do not amount to more than 
a moderate restriction in motion.   

In sum, the Board finds that the evidence supports an 
increased rating of 20 percent disabling for the veteran's 
right trapezius myositis prior to May 2, 2005, but no earlier 
than September 26, 2003.  The preponderance of the evidence 
is against a rating in excess of 20 percent for the right 
trapezius myositis.  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
trapezius myositis markedly interferes with employment, as he 
is shown to work full time as a security guard.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to this disability.


ORDER

A disability rating of 20 percent disabling, but no higher 
for right trapezius myositis is granted, effective September 
26, 2003, subject to regulations governing payment of 
monetary benefits.

A disability rating in excess of 20 percent disabling for 
right trapezius myositis is denied.  



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


